DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1 and 21 now recite the control step “wherein the controller is programmed to not proceed to subsequent screen of the second screen until the subject attribute information is input through the second screen.”  Applicant points to para [0095] of the corresponding US Patent application Pub. No. 2018/0348242 for support. 
Paragraph [0095] of the ‘242 publication recites “[c]ontroller 30 is configured to control the units of specimen analyzer 100. Controller 30 includes, for example, a CPU and a memory. Controller 30 is configured to perform control of causing analysis unit 10, for each specimen, to be incapable of analyzing the specimen unless the subject attribute information is inputted with input unit 20. To be more specific, at step S1 of input process for the subject attribute information in FIG. 1, determination is made as to whether or not input unit 20 inputted the subject attribute information. If the subject attribute information is inputted, the processing proceeds to step S2. On the other hand, if the subject attribute information is not inputted, the determination of step S1 is repeated until the subject attribute information is inputted. At step S2, analysis unit 10 is allowed to analyze the specimen. Thus, the subject attribute information input process finishes. To be more specific, controller 30 prohibits, for each specimen, the analysis unit from analyzing the specimen until the subject attribute information is inputted.”  (Emphasis added.)  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claims 1 and 21 now recite the control step “wherein the controller is programmed to not proceed to subsequent screen of the second screen until the subject attribute information is input through the second screen.”   It is not clear what applicant means by “subsequent screen” since the claim already states in the control steps “that the responsive to the input of the subject attribute information, showing on the display a third screen comprising a third prompt…” How is the third screen and “subsequent screen” related?  Are these the same screens?  This is confusing and indefinite.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8-23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ausdenmoore et al. (US 2013/0022956; hereinafter “Ausdenmoore”) in view of Wakatake (JP 06-27117; see machine-generated English translation for citations) and Gephart et al., (US 2001/0045355; hereinafter “Gephart”).
Ausdenmoore teaches a specimen analyzer and method of using comprising:
a display 120;
an input unit comprising one or more of: a touch panel, a keyboard, a mouse, and an identifier reader, which receives an input of subject identification information (ID of patient, see para [0028]);
an analysis unit 105 comprising one or more detectors, which performs a measurement of a specimen collected from a subject and accommodated in a specimen container, and which performs analysis of the specimen based on a measurement result and the subject attribute information received by the input unit; and a controller programmed to perform operations comprising:
showing on the display a first screen comprising a first prompt to input the subject identification information through the input unit (see para [0060] et seq.);
showing on the display a third screen comprising a third prompt to set the specimen container at a predetermined position in the specimen analyzer, the third screen including an image of the predetermined position (see para [0070] et seq.); and
causing the analysis unit to perform the measurement of the specimen in the specimen container set at the predetermined position.
Ausdenmoore teaches the operator may then enter an ID associated with the patient. For example, as illustrated in FIG. 8B, an image 805 that includes a numeric keypad along instructions for specifying the patient ID may be presented on the input/display section 120. Once the operator completes this procedure, the operator may indicate that this procedure is complete. In some implementations, the operator may be asked to confirm the patient ID (See FIG. 9A), see para [0060] et seq. However, Ausdenmoore does not explicitly disclose that responsive to the input of the subject identification information, showing on the display a second screen comprising a second prompt to input the subject attribute information (wherein “subject attribute information” is defined in applicant’s specification as age, age group, birth year, or birth date) through the input unit.
Wakatake teaches various types of automatic analyzers for performing biochemical analysis or immunological analysis. Such analyzers are pre-formatted and fixed, and when changing this analysis condition there is a problem that a very complicated program change process has to be performed. In blood tests, it is well known that the analysis conditions differ depending on the age and sex of the patient, the sampling time of the test sample, the type of test sample, the history of test sample, etc. Different reagents and measurement wavelengths are used depending on blood or urine, and the range of normal values differs depending on the age and sex of the test sample. The range of normal values differs depending on the time of blood collection such as SH and LH, and the sample amount, reagent amount or dilution amount (dilution ratio) must be changed depending on the history of the sample to be examined. As described above, the analysis conditions are fixed in the conventional automatic analyzer despite the existence of the condition change items. Wakatake teaches the age and sex of the patient, the timing of collecting the test sample, the type of the test sample, the history of the test sample, etc., is provided with a function of automatically changing the analysis conditions according thereto.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Ausdenmoore a second screen that prompts the addition of the subject attribute information since Wakatake recognizes the importance of the subject attribute information such that all analytical tests can be performed with higher reliability and thereby reducing re-examination (see para [0002] et seq.) 
Wakatake does not explicitly disclose the controller is programmed to not proceed to subsequent screen of the second screen unit the subject attribute information is input through the second screen.
Gephart teaches a specimen analyzer comprising: an input unit comprising one or more of: a touch panel, a keyboard, a mouse, and an identifier reader 32, which receives an input of subject attribute information (Gephart teaches information which may be scanned in includes patient identification information, information to identify a particular diagnostic test to be performed, information concerning the identity of a particular test cell, as well as other information, see para [0029] et seq.);
an analysis unit comprising one or more detectors, which performs measurement of a specimen collected from a subject, and which performs analysis of the specimen based on a measurement result and the subject attribute information received by the input unit (see para [0032] et seq.); and
a controller 500 programmed to perform operations comprising preventing the analysis unit from performing the analysis of the specimen unless the input of the subject attribute information is received by the input unit (Gephart teaches In the diagram of FIG. 25, the process waits for the operator to scan a valid test cell barcode 101 and then insert the test cell 300 into the analysis station 302 within a predetermined time period. The process then locks the test cell 300 within the analysis station 302 as described above and the diagnostic test begins in the manner described above. The analysis station 302 is unlocked to release the test cell 300 when the diagnostic test ends and the operator is requested to remove the used test cell 300 and, once removed, the analysis station is again locked to prevent the insertion of a test cell 300 without new patient identification information being entered and verified (FIG. 24), see para [0076] et seq.)  The examiner believes that this process of Gephart corresponds to what is actually described in applicant’s specification.  
However, if not then, it would have been obvious to the skilled artisan to lock a display screen to not proceed to a subsequent screen until the necessary information is input through that screen.  
Any obviousness rejection should include, either explicitly or implicitly in view of the prior art applied, an indication of the level of ordinary skill. A finding as to the level of ordinary skill may be used as a partial basis for a resolution of the issue of obviousness.
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (1) "type of problems encountered in the art;" (2) "prior art solutions to those problems;" (3) "rapidity with which innovations are made;" (4) "sophistication of the technology; and" (5) "educational level of active workers in the field." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995). "In a given case, every factor may not be present, and one or more factors may predominate." Id. See also Custom Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
In addition to the factors above, Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are "persons of scientific competence in the fields in which they work" and that their findings are "informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art." In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners "are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art ." PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 8-23 have been considered but are moot because the arguments do not apply to any of the instant combination of references being used in the current rejection.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798